Title: To George Washington from John Mercereau, 20 June 1780
From: Mercereau, John
To: Washington, George



Woodbridge [N.J.] June the 20 [1780]
Intellegence Received from Staten Island

Clinton Arived from the Southward with about forty Sail and came in at Sandy hook on Saturday afternoon and Sunday morning—and landed on Staten Island on Monday Six thousand men, by common report there, however it is certain that Some of the troops are advanced on Both the roads leading to Amboy as far as within five miles of the ferry on west End of the Island.
the Enemys boats have been Sounding about the mouth of the rariton River, And Sett up Some Stakes which has Since been pulled up.
I saw four topsail vessels sail out at Sandy hook on Sunday afternon & took them to be frigates.

John Mercereau


P:S: the movements of the Enemy has prevented us from receiving Our weekly Accounts but are in hopes that it will be more regular Soon.
I have been Informed that one of our privateers has Captured a Pilot Boat & thirteen fishing Boats mostly from Staten Island, and don’t Doubt but if the prisoners are Detained, we might Engage some of them as Pilots for us.

